PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
BAUSSARON, LOIC, et al.
Application No.: 16/649,326
Filed: March 20, 2020
Attorney Docket No.: 17987-403001 
  
:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed April 08, 2022, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final office action mailed June 03, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 04, 2021.  A Notice of Abandonment was mailed on December 09, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action and the Information Disclosure Statement (IDS); (2) the petition fee of $2,100.00; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $1,480.00 extension of time submitted on April 08, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s credit card in due course. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 3753 for processing of the appropriate action by the Examiner in the normal course of business.



/Dale A. Hall/Paralegal Specialist, OPET